United States Court of Appeals
                     For the First Circuit

No. 18-1140
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         GREG TAKESIAN,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]



                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.




     Tina Schneider for appellant.
     Randall E. Kromm, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellee.



                        December 18, 2019
            THOMPSON, Circuit Judge.    Greg Takesian is a certified-

public-accountant-turned-tax-cheat.       Or so a jury essentially

concluded in convicting him of four counts of filing false tax

returns, see 26 U.S.C. § 7206(1), and one count of attempting to

obstruct the internal-revenue laws, see 26 U.S.C. § 7212(a).       A

district judge at sentencing hit him with concurrent prison terms

of 24 months on each count, 12 months of supervised release

following the end of his incarceration, a special assessment of

$100 on each count, a $10,000 fine, and restitution totaling

$286,433.   None too happy with these results, Takesian argues here

that the judge thrice erred: first, by letting prosecutors impeach

him with his 2006 conviction for making a false statement; second,

by failing to tell the jury that to convict on the obstruction

count, prosecutors had to prove that he obstructed a particular

tax-related proceeding that he knew about or could reasonably

foresee; and third, by ordering restitution beyond what the jury

found the government's tax loss to be.      Disagreeing with him, we

affirm.

                             BACKGROUND

            Below is a barebones summary of the relevant facts,

presented in as balanced a manner as possible.     See, e.g., United

States v. Rodríguez-Soler, 773 F.3d 289, 290 (1st Cir. 2014).



                                - 2 -
                           Government's Case

             The government's witnesses (primarily law-enforcement

agents), plus the documentary evidence, provided the following

narrative:

             Together with his father, Michael (we use his first name

not out of disrespect, but to avoid confusing references to persons

with the same last name), Takesian formed a company in 2002 called

Takesian & Company (from now on, "T & C") — an S corporation for

federal-tax purposes.      For an S corporation, profits and losses

flow through to the shareholders and must be reported on their

personal tax returns.      The annual amount of profit or loss to a

given shareholder is reflected in a form known as a "Form K-1,"

which the S corporation files with the Internal Revenue Service

(familiarly known as the "IRS") and the shareholders use to prepare

their personal returns.     Initially, Takesian held a 25% ownership

share and Michael held a 75% share.         But from 2007 through 2015

(when T & C dissolved), Michael was the sole owner.                Takesian,

though, served as T & C's president and treasurer, handling T &

C's day-to-day operations.

             In its early years, T & C did tax work for a number of

clients. But that changed in 2007, when the father-son duo started

working almost full time for Michael Galatis, doing bookkeeping

and   accounting   jobs   for   Galatis   and   At   Home   VNA   (Galatis's

                                  - 3 -
visiting-nurse company).    From 2008 to 2011, Galatis and At Home

VNA paid T & C about $2 million, which ended up being deposited in

T & C's bank accounts.     Takesian had access to T & C's accounts

during that same period, however.    And he put close to $1 million

of this money to his own use, through checks, cash withdrawals,

and credit-card payments.    A few examples:   he used the money to

pay for his rent and to underwrite an investment in a food truck,

as well as to support his wife (from whom he was separated) and a

woman he was romantically involved with (she was studying to be a

massage therapist).

          Takesian did not timely file his personal tax returns

for tax years 2008-2010.       From July 2011 through early 2012,

however, he filed personal tax returns for tax years 2008-2011 for

himself and his wife.     He signed each return, attesting — under

penalty of perjury — that they were "true, correct, and complete."

None of the returns reflected the money from T & C that he had put

to his personal use.    For instance, the 2008 return did not report

any income from T & C — it showed only $12,766 in wages from

Cerebral Palsy of Massachusetts and about $10,000 in gross receipts

for a consulting business called "Greg C. Takesian, CPA."       Yet

during that year, he took $159,044.99 from T & C's accounts for

personal purposes.



                                - 4 -
              As part of a healthcare-fraud investigation of At Home

VNA (which received Medicaid and Medicare funds), federal agents

executed a search warrant at At Home VNA's offices in December

2011.       During the search, the agents ran into Takesian, who was

working in an office in the same suite.      And he voluntarily said

that he did accounting work for At Home VNA and Galatis.     He also

voluntarily gave the agents 26 boxes of warrant-related documents.

              Sometime in 2012, the IRS began investigating T & C and

Takesian.      But the healthcare-fraud investigation continued too.

And in April 2013, as part of the healthcare-fraud probe, a federal

grand jury subpoenaed T & C's documents memorializing T & C's

income, expenses, and debts for 2006 through 2011, including copies

of corporate tax returns and loans receivable (loans receivable is

an account in a lender's general ledger showing the current balance

of all loans owed to it).1        About a month later, in May 2013,



        1
       The subpoena asked T & C's keeper of records to produce
"[a]ll corporate records and books of account relative to [T &
C's] financial transactions" from January 1, 2006 through December
31, 2011, including but not limited to
        ALL CORPORATE BOOKKEEPING RECORDS and other financial
        records including General Ledger, General Journals, all
        Subsidiary Ledgers and Journals, Gross Receipts and
        income records, Cash Receipts and Disbursement records
        and/or Journals, sales and Purchase records and/or
        Journals, Accounts Receivable and Payable Ledgers and
        records, Bad Debt records, Cost of goods Sold records,
        Loan Receivable and Payable Ledgers, Voucher Register
        and all sales and expense invoices including all
        invoices documenting expenses paid by cash (currency) or
                                 - 5 -
Takesian personally delivered documents to the U.S. Attorney's

Office in Boston, Massachusetts.       He tried to talk with the

prosecutor on the case.     But the prosecutor said that he would

only speak to Takesian with Takesian's attorney present.   Takesian

then said that he had brought "everything . . . related" to At

Home VNA and Galatis.   He also said that he had brought copies of

T & C's tax returns for tax years 2008-2011 — returns (the

government later learned) that he had printed out a day earlier

but had never filed.

          In August 2013, Lauren Youngquist — an agent with the

IRS's criminal investigation division involved with the At-Home-

VNA case — interviewed Takesian.       She said that she was not

investigating him, however.   Actually, she never told him that he

was under investigation at all.   But she did ask him about his and

T & C's tax returns.

          Fast forward a bit to March 2014.     Agents interviewed

Michael about T & C's tax filings and operations, as well as

Takesian's role at T & C.     Michael confirmed that Takesian had



     bank check (cashier or teller checks) and retained
     copies of any bank checks (cashier or teller checks.)
     A copy of the accounting software files used in the daily
     operation of [T & C].
     Copies of all U.S. Corporation Income Tax Forms 1120
     and/or all U.S. Income Tax returns for an S Corporation
     Forms 11205.
                               - 6 -
given him "K-1 information" to prepare his (Michael's) tax returns.

Agents told Michael that Takesian had not yet filed T & C's tax

returns, which surprised Michael because Takesian had given him

info from the K-1 forms associated with those returns and Michael

had relied on the info for his own taxes.    Agents also gave Michael

a subpoena directing him to appear and testify before a federal

grand jury in April 2014.

           A few months after this interview, in July or August

2014, Takesian filed T & C's corporate returns for tax years 2008-

2011.   Among the differences between those returns and the unfiled

returns he had previously given the government, two stand out:

(1) the filed returns reflected tens of thousands of dollars of

unspecified "loans" to an unidentified T & C "officer," unsupported

by any documents in the T & C files that he had provided earlier

(identifying these amounts as loans meant they did not need to be

counted as income by the loan's recipient); and (2) the filed

returns included K-1 forms that did not match the unfiled ones.

           Also around this time, Takesian filed amended personal

returns   for   tax   years   2008-2011.   These   returns   identified

additional income and new deductions.      But despite the additional

income, the amounts reported there did not account for all of the

T & C money that he took for his personal use.        And some of the

new deductions seemed off.      To take just one example, in some of

                                  - 7 -
the amended returns he claimed over $100,000 in losses through

theft or fraud, but court records from a civil suit involving him

indicated that he had earlier pegged the loss at $43,000.

          Of course, Takesian tested the prosecutors' case through

his lawyer's cross-examination of their witnesses.    For instance,

on cross-examination, defense counsel elicited testimony from IRS

agent Youngquist that while she recalled asking Takesian questions

in August 2013 about T & C's "tax returns and his personal tax

returns," she could not "remember if [she] had the actual tax

returns in front of [her]" — and she agreed that if she did not

have his returns right then and there, she "most likely" would not

"have . . . asked him questions" about his returns.

          Based on the evidence it had amassed, and focusing on

tax years 2008-2011, the prosecution contended that Takesian's

failure to accurately disclose his income from T & C and to

correctly calculate his deductions resulted in an estimated tax

underpayment of $286,433.

                            Defense's Case

          Looking to counter the government's narrative, Michael

and Takesian essentially testified as follows:

          Michael said that he let Takesian "borrow" money from T

& C to "invest."   "I didn't care what he did with it," Michael

added, "except that [Takesian] knew he had to pay the money back."

                                - 8 -
And because of their father-son relationship, they did not do

"anything formal as far as signing notes, and so forth," but

instead relied on a "gentlemen's agreement"2 — though Michael

admitted that he did not tell the grand jury about the loans.

Turning to the T & C credit cards, Michael said that he let Takesian

use them, with no strings attached.

            Taking the stand in his own defense, Takesian said that

Michael had told him that he could use T & C's funds and credit

cards as he "saw fit," as long as he did not deduct personal

expenses on T & C's returns.   He also said that he did not report

the money his father had loaned him because loan proceeds do not

qualify as income to the borrower.      He said as well that he did

not report various personal payments he had made (to his wife and

girlfriend, for the food truck, etc.) because he had used the loan

proceeds to make them — and loan proceeds, he repeated, are "non-

taxable."   Plus he said that he had drafted T & C's final returns

and his amended returns the way he did because he had changed how

T & C's returns would be structured, moving certain income and



     2 According to a widely used legal dictionary, a "gentlemen's
agreement" is "[a]n unwritten agreement that, while not legally
enforceable, is secured by the good faith and honor of the
parties." See Gentlemen's Agreement, Black's Law Dictionary 801
(10th ed. 2014) [henceforth, "Black's Law"]; see generally United
States v. Romero, 906 F.3d 196, 208 (1st Cir. 2018) (calling that
dictionary "the go-to dictionary for courts in figuring out the
commonest legal meanings of terms").
                                - 9 -
losses from T & C to himself and Michael — which he did after

talking with Michael. And he said that the government "never told"

him that the IRS had targeted him for investigation and that he

never received a subpoena requiring him to produce his tax returns.

          The   government's    cross-examination    of   Takesian

established several points. For example, when asked if "Youngquist

asked . . . you questions about [T & C] and your tax returns?" he

responded, "Yes, brief questions about [T & C] and my tax returns"

— though he then said that she "had no tax returns" and "didn't

ask me anything about that."    He did admit that T & C's unfiled

returns did not mention the loan reflected in the later return —

though he claimed that the loan came not from T & C but from

Michael and was included in the filed T & C return for record-

keeping purposes.   He also said that about a month after agents

interviewed Michael in March 2014, a prosecutor "threatened" to

"get" him and his father.      "So with all this going on," the

government asked, "is it your testimony that you had no idea that

you are somehow [the] subject of a federal investigation at this

time?" — to which Takesian indicated that he knew he and T & C

were under investigation too, though he believed (based on the

questions asked of him) that the investigation centered on whether

he and Michael "were overpaid or . . . laundering money . . . for

Galatis"; "it was never about [his] tax returns," he added.

                               - 10 -
          Parties' Summations and Judge's Instructions

          In its closing argument, the government (among other

things) criticized Takesian's theory of the case.   "Takesian," the

government argued,

     a CPA . . . for 25 years, . . . submitted fraudulent and
     false income tax returns to the IRS, concealing close to
     a million dollars in income . . . from the IRS. . . .
     When he got caught and the IRS . . . started asking
     questions, . . . he doubled down on those lies, and
     instead of trying to make things right and filing
     corrected amended returns, he created fictitious loans
     that came out of nowhere[;] he created fraudulent
     deductions that tenfold increased the amount of money to
     account for all the spending he had been doing for the
     years.

Insisting that Takesian used T & C's "bank account . . . like his

own personal piggy bank" and that he knew "how much money . . . he

ha[d] spent," the government argued that he also knew that he was

"under investigation," pointing to the "subpoenas"; "the draft

filings he delivered to the U.S. Attorney's Office"; and "the

amended filings he made," which "included the fraudulent and

fictitious loans and the fraudulent and inaccurate deductions that

are out of whack with reality."

          In his closing, defense counsel argued (among other

points) that Michael had "loaned" Takesian about $1 million.    On

the obstruction issue, counsel argued that prosecutors had not

proved "the exact and precise date that . . . Takesian was actually



                              - 11 -
placed on notice that his personal tax returns . . . were being

investigated[.]"   "[T]hey've alluded to a date," counsel said, and

     there may be evidence of what that date may or could
     have been, but where is the individual that took the
     stand and said 'I' . . . in fact told . . . Takesian, on
     a certain date at a certain place at a certain time,
     that his personal tax returns were being investigated?

Suggesting an answer to his own question, counsel said "there was

no witness," adding as well that the prosecution had "the burden

. . . to establish that."

          The government's rebuttal closing asked the jury (as

relevant here) to reject "the idea that [Takesian] had no idea

that he was under investigation" and to find that he acted as he

did because "he got caught" and "was trying to trick the IRS."

"[F]or you to believe that there was a loan in this case," the

government argued, "a loan that wiped out hundreds of thousands of

dollars in income, you have to believe . . . Greg Takesian," a

person convicted "in 2006 . . . of a felony offense of making a

false statement, . . . and you can consider that evidence in

evaluating his credibility."

          The judge instructed the jury (in pertinent part) that

the government had to prove that Takesian "willfully" filed "false"

federal tax returns — which means "he did it voluntarily, he

intended the violation of a known legal duty." The judge explained



                               - 12 -
that "the law does permit you to make a good faith amendment" to

the returns.   But, the judge said,

     [t]he government claims they were not. [It] claim[s]
     that this business about a loan from the father, Michael,
     to the son, Greg, that's all after the fact, that's all
     made up . . . once . . . Greg Takesian came to understand
     that the Internal Revenue people were investigating him
     and the propriety of his returns.

Focusing on the obstruction charge, the judge instructed that the

government had to prove

     [t]hat . . . Takesian . . . did something in an effort
     to obstruct or impede the due administration of the
     Internal Revenue laws in the manner charged, and the
     manner charged is this business about a loan — not just
     the filing of amended returns, but anything about this
     business about a loan.

And the government also had to prove that Takesian

     did . . . do that corruptly[.] To act 'corruptly' means
     to act with the intent to secure an unlawful advantage
     . . . .      'Obstruct and impede' mean[] to hinder,
     interfere with, create obstacles, make it difficult, the
     intentional concealment of income or other assets from
     the IRS.

                Jury's Verdict and Judge's Sentence

          Unfortunately for Takesian, the jury rejected his case

theory, convicting him of filing false returns in the tax years

2008-2011, and of attempting to obstruct or impede the IRS.      And

as relevant here, the judge then ordered concurrent 24-month prison




                              - 13 -
terms       for     each   count,    a    $100    special   assessment    for   each

conviction, and $286,433 in restitution.

                                ISSUES AND RULINGS

                  We now turn to the legal issues before us, adding further

details as needed to put matters into perspective.

                              Prior-Conviction Issue

                  First up is Takesian's claim that the judge stumbled by

admitting for impeachment purposes a false-statement conviction he

incurred in 2006 — an error that he says should compel us to

reverse his false-tax-return and obstruction convictions.

                                              Setup

                  Takesian   moved       in     limine   before   trial   to    stop

prosecutors from (among other things) trying to introduce his 2006

false-statement conviction.3 Relying on Federal Evidence Rule 609,

he basically argued that any probative worth that this conviction

had was "substantially outweighed by its prejudicial effect,"

given its remoteness to the present allegations.4                 Responding, the




        3
       An objection based on the Federal Evidence Rules may be made
during trial. See Fed. R. Evid. 103(a)(1). But a party can ask
for a decision under the Rules before trial, which is what an in
limine motion is. See In-limine, Black's Law at 907. And if the
judge definitively resolves the issue before trial, the party need
not object at trial. See United States v. Raymond, 697 F.3d 32,
37 n.4 (1st Cir. 2012).
        4   Pertinently, Rule 609 provides:
                                          - 14 -
government wrote that the nature of his 2006 conviction — "making

a   materially   false   statement   to   federal   agents"   —   made   it

"particularly probative of [his] credibility."




         (a) In General.     The following rules apply to
      attacking a witness's character for truthfulness by
      evidence of a criminal conviction:
           (1)  for   a   crime   that,  in  the  convicting
        jurisdiction,   was   punishable  by  death   or   by
        imprisonment for more than one year, the evidence:
              (A) must be admitted, subject to Rule 403,in a
           civil case or in a criminal case in which the
           witness is not a defendant; and
              (B) must be admitted in a criminal case in which
           the witness is a defendant, if the probative value
           of the evidence outweighs its prejudicial effect to
           that defendant; and
           (2) for any crime regardless of the punishment, the
        evidence must be admitted if the court can readily
        determine that establishing the elements of the crime
        required proving — or the witness's admitting — a
        dishonest act or false statement.
         (b) Limit on Using the Evidence After 10 Years. This
      subdivision (b) applies if more than 10 years have passed
      since the witness's conviction or release from
      confinement for it, whichever is later. Evidence of the
      conviction is admissible only if:
           (1) its probative value, supported by specific
        facts and circumstances, substantially outweighs its
        prejudicial effect; and
           (2) the proponent gives an adverse party reasonable
        written notice of the intent to use it so that the
        party has a fair opportunity to contest its use.
Helpfully, both parties concede (at least implicitly) that
Takesian's 2006 conviction is over ten years old, thus triggering
Rule 609(b)'s proscriptions.   And we see no reason to question
this concession.
                                - 15 -
            As for what the judge did with the motion, both sides'

briefs on appeal say that the record does not reflect that he ruled

on it.    Just before oral argument here, however, the government's

appellate lawyer sent us a letter saying that a colleague "recalled

that the district court's clerk" said in an email to the attorneys

for both parties during the trial that the judge "had decided to

admit     the   prior   conviction    if   [Takesian]     testified."5

Unfortunately, and for reasons unknown to us, the email was not

made part of the record below.

            Anyway, when cross-examining Takesian at trial, the

government brought up how he had signed his tax returns "[u]nder

pains and penalties of perjury."      The government then asked him

what that phrase meant to him.       And he agreed it meant that he

could not make "material[ly] false statements."         "[A]re you the

same Greg Takesian who back in the year 2006 was convicted in this

court of making a materially false statement before Judge Zobel?"

the government inquired.    Takesian answered the question, without

objection.6     And the judge on his own initiative instructed the

jurors, without objection, that the 2006 conviction




     5 The body of the email reads in full: "Good morning counsel.
Judge Young wanted me to inform you that if Mr. Takesian testifies,
he will allow his prior convictions."
     6   His response was a little convoluted.   See for yourself:
                               - 16 -
     has nothing to do with this case. Nothing. It doesn't
     involve the tax years, it doesn't involve any of the
     people, it has nothing to do with this case.      So why
     then am I allowing you to hear about the fact of that
     prior conviction? Because under the law you are entitled
     to take into account the fact of that prior conviction
     in evaluating whether you believe this witness,
     disbelieve this witness, believe parts of what this
     witness says. You are allowed to do that. You don't
     have to, but you are allowed to. So of course it is
     appropriate for that fact to be brought out.

          Just remember that that case, before my colleague,
     Judge Zobel, has nothing to do with this case, it's just
     a fact of conviction which you may, but are not required
     to, use in evaluating the credibility of this particular
     witness.

Takesian did object later when the government asked about his

sentence for that conviction.    But he said nothing when the judge,

after sustaining the objection, explained to the jurors that

"[i]t's the fact of conviction that is of significance here if you

decide that it bolsters the evidence."




     Q.   Mr. Takesian, are you the same Greg Takesian who
     back in 2006 was convicted in this court of making a
     material false statement before Judge Zobel?
     A.   No.
     Q.   You're not that same Greg Takesian?
     A.   I made a false statement in 2003 . . . .
     Q.   But that was a felony conviction, sir, was it not?
     A.   For wire fraud, correct.
     Q. Okay. It also included making a false statement and
     a material false statement, is that correct?
     A. I don't know that it said "material false," I made
     a false statement . . . .
                                - 17 -
             The   government    said    nothing   about   Takesian's   2006

conviction in its closing argument.           But as we observed earlier,

the government did briefly touch on the conviction in rebuttal,

without drawing any objection from Takesian: "[F]or you to believe

that there was a loan in this case," the government said, "a loan

that wiped out hundreds of thousands of dollars in income, you

have to believe . . . Greg Takesian, who you have heard" stands

convicted of a "2006 . . . felony offense of making a false

statement, . . . and you can consider that evidence in evaluating

his credibility."

             Takesian now faults the judge for not making on-the-

record findings about whether the 2006 conviction's "probative

value substantially outweighed its prejudicial impact."             He also

contends that because "[t]he crime of making a false statement is

strikingly similar to willfully filing a false tax return," he

faced the prejudice of a propensity taint — i.e., that "the jury

might draw the impermissible inference" from the 2006 conviction

that he had a natural tendency "to commit these kinds of offenses."

The government, on the other hand, claims that we "do[] not

require" district judges to make such "on-the-record findings" and

that "the prior crime was not so similar to the instant charges

that   the   jury"   —   which   had    received   "strong,"   unobjected-to

instructions from the judge — "could not be trusted to consider

                                   - 18 -
the    conviction         only       as   impeachment        and   not    as   a    form    of

propensity."

                                           Analysis

                  The parties do not see eye-to-eye on which standard of

review controls.            Takesian writes that his in limine motion asked

the judge to decide whether the probative value of his 2006

conviction          substantially         outweighed         its   prejudicial       effect,

preserving his Rule 609-based arguments and thus triggering abuse-

of-discretion review.                The government's bottom-line position is

that       even    if    the    clerk's    email        on   the   in-limine       matter    is

definitive enough to excuse his not objecting at trial and thus

preserves his right to challenge the evidence on appeal, plain-

error review applies because his arguments here differ from the

ones he made below.7

                  Like   the    government,       we     assume    for   argument's        sake

(favorably to Takesian) that the email definitively resolved his

in-limine         motion,      making     an    at-trial     objection     unnecessary       —

though we emphasize that Rule 103 requires the objecting party

(here,      Takesian)          "to   clarify     whether      an   in    limine     or   other

evidentiary ruling is definitive when there is doubt on that

point."       See Crowe v. Bolduc, 334 F.3d 124, 133 (1st Cir. 2003)



       7
       Takesian's appellate counsel is different from his trial
counsel.
                                               - 19 -
(quoting Fed. R. Evid. 103 advisory committee's note to 2000

amendment).   Still, for the reasons given by the government, we

conclude   that   Takesian's   arguments   (which   differ   from   those

advanced in the district court) get at best only plain-error

review.

           The caselaw on plain error "is not defendant-friendly,"

to say the least.   See Rodríguez-Soler, 773 F.3d at 294.       And that

is as it should be, seeing how the goal here is to get parties to

timely object to trial errors so judges can fix them without the

need for costly appeals and retrials.          See United States v.

Domínguez Benítez, 542 U.S. 74, 82 (2004) (explaining that the

plain-error "standard should . . . encourage timely objections and

reduce wasteful reversals by demanding strenuous exertion to get

relief for unpreserved error" (emphasis added)); United States v.

Correa-Osorio, 784 F.3d 11, 22 (1st Cir. 2015) (similar). Takesian

thus faces what seems like a 90-degree climb.        See, e.g., United

States v. Jiménez, 512 F.3d 1, 3 (1st Cir. 2007).            And that is

because to prevail on plain-error review, he must show not just

(1) error, but (2) error that is clear, that (3) affected his

substantial rights, and that (4) also seriously undermined the

fairness, integrity, or public perception of his trial. See United

States v. Rivera-Carrasquillo, 933 F.3d 33, 48 n.14 (1st Cir.

2019); see also Henderson v. United States, 568 U.S. 266, 278

                                - 20 -
(2013) (noting that elements three and four of the plain-error

test are "screening criteria" designed to keep the "'plain error'

floodgates" from opening); Puckett v. United States, 556 U.S. 129,

134 (2009) (warning that "a reflexive inclination by appellate

courts to reverse because of unpreserved error would be fatal,"

given how "errors are a constant in the trial process" and most

"do not much matter" (quoting United States v. Padilla, 415 F.3d
211, 224 (1st Cir. 2005) (Boudin, C.J., concurring))).

           Takesian cannot scale plain error's difficult heights,

however.   He points us to no controlling law showing that we

require judges to make on-the-record findings under Rule 609(b).

And the provision's text does not clearly require such findings

either.8   His ultimate problem is that he did not object to the

absence of findings.    And if an error pressed by the appellant

turns on "a factual finding [he] neglected to ask the district

court to make, the error cannot be clear or obvious unless" he

shows that "the desired factual finding is the only one rationally

supported by the record below."    See United States v. Olivier-

Diaz, 13 F.3d 1, 5 (1st Cir. 1993) (quotation marks omitted).   But

this he has not done.   So plain error is plainly lacking when it




     8 But see United States v. Payton, 159 F.3d 49, 57 (2d Cir.
1998); United States v. Acosta, 763 F.2d 671, 695 (5th Cir. 1985);
United States v. Cavender, 578 F.2d 528, 532 (4th Cir. 1978).
                              - 21 -
comes to the on-the-record-findings issue.               See United States v.

Morosco, 822 F.3d 1, 21 (1st Cir. 2016) (explaining that "plain

error" is "an indisputable error by the judge, given controlling

precedent" (quotation marks omitted)).

             Now consider Takesian's claim that the false-statement

offense underlying his 2006 conviction was so "similar" to the

false-tax-return crime charged in this case that the jury might

have drawn a forbidden propensity inference.               The difficulty for

him   is   that   he    argued   below    that   the    2006   conviction     was

"completely different from" the current "allegations" — i.e., the

"prior     conviction[]/charge[]        do[es]   not    resemble   the   present

charges."       Our precedent "simply does not allow a litigant to

switch     horses in mid-stream, abandoning theories and arguments

raised in the trial court and substituting in their place new ones

raised for the first time in the court of appeals."                Campbell v.

Ackerman, 903 F.3d 14, 18 (1st Cir. 2018).                 This too does not

suffice to satisfy the "oh-so demanding" plain-error standard.

See Rodríguez-Soler, 773 F.3d at 293.

             One issue down, two to go.

                             Instruction Issue

             Next up is Takesian's claim that the judge botched

matters    by   not    telling   the    jurors   that    "to   convict   on   the

obstruction count," they had to "find that . . . a particular

                                       - 22 -
administrative tax proceeding was pending" when "the defendant

engaged in the obstructive conduct, or that such a proceeding was

then reasonably foreseeable to him" — an omission that he says

should require us to reverse his obstruction conviction.

                                        Setup

             A federal statute makes it a crime to "corruptly . . .

endeavor[] to obstruct or impede . . . the due administration of"

the internal-revenue laws.          See 26 U.S.C. § 7212(a).             Our law at

the time of Takesian's trial did not require that prosecutors prove

the defendant did the complained-of acts when the IRS proceeding

was either pending or reasonably foreseeable to him — it required

only that they prove that he "1) corruptly, 2) endeavored, 3) to

obstruct    or   impede    the   due     administration       of   the   [i]nternal

[r]evenue laws."     See United States v. Floyd, 740 F.3d 22, 31 (1st

Cir. 2014) (quoting United States v. Marek, 548 F.3d 147, 150 (1st

Cir. 2008)).       And consistent with this precedent, Takesian's

indictment    charged     him    with    a   range     of   obstructive    conduct,

including    conduct      that   "predated       any   ongoing     or    foreseeable

investigation by the IRS" (a quotation lifted from the government's

brief, by the way).9


     9   Among other things, the indictment's obstruction count
accused him of:
     a. Writing checks drawn on [T & C's] bank account to his
        wife, landlord, and Person B.
                                        - 23 -
            Then came Marinello v. United States, a Supreme Court

case decided after Takesian's trial.           See 138 S. Ct. 1101 (2018).

Marinello held that the government must also show a "nexus" between

the defendant's obstructive conduct and the proceeding (i.e., that

his actions had a "relationship in time, causation, or logic" to

the obstructed proceeding), plus show "the proceeding was pending

at the time [he] engaged in the obstructive conduct or, at the

least, was then reasonably foreseeable by [him]."             Id. at 1109-

10;   see   id.   at   1109   (noting   that    an   "investigation"   is   a

"proceeding," though declining to "exhaustively itemize the types



      b. Withdrawing cash from [T & C's] bank account and
         causing it to be deposited into bank accounts of his
         wife and Person B;
      c. Using and causing to be used [T & C] credit cards for
         personal expenses;
      d. Causing individual tax returns . . . to be filed,
         which were materially false in that they failed to
         report a substantial amount of income that [he] had
         obtained from [T & C] during the tax years;
      e. Producing to government investigators purported
         returns for [T & C], including for tax years 2008-
         2011, that had not been filed with the IRS and that
         were false and/or misleading;
      f. After learning of the federal investigation, causing
         false [T & C] tax returns . . . to be used with the
         IRS; and
      g. After learning of the federal investigation, causing
         false amended personal tax returns . . . to be filed,
         which continued to under-report his income, included
         false losses and deductions, and falsely reported a
         taxable income of $0 in each of the tax years at
         issue.
                                   - 24 -
of administrative conduct that fall within the scope of the

statute"); see also id. at 1110 (adding that "[i]t is not enough

for the Government to claim that the defendant knew the IRS may

catch on to his unlawful scheme eventually").

          Citing Marinello, Takesian argues (as we noted) that

even though he offered "no objection," the judge gaffed by not

instructing the jurors they had to find either that he knew about

a currently pending administrative proceeding or that such a

proceeding was reasonably foreseeable to him.    And by his lights,

the prosecutors presented insufficient evidence to satisfy the

pending/reasonably-foreseeable part of Marinello — and thus, he

argues, the error affected his substantial rights and leaving the

error uncorrected would seriously impair the fairness, integrity,

or public reputation of his trial.     This is so, he says, because

the evidence here is that (a) no one ever told him that he was the

target of a tax investigation — indeed, IRS agent Youngquist

actually told him at the August 2013 meeting that she was not

investigating him; (b) the grand jury subpoenaed T & C's financial

information not as part of any IRS investigation, but as part of

the government's healthcare-fraud investigation into At Home VNA;

and (c) the grand jury never subpoenaed his tax returns.

          Attempting to parry these arguments, the government

notes that (a) the IRS began investigating Takesian in 2012; (b) he

                              - 25 -
responded to the April 2013 subpoena in the healthcare-fraud case

by producing unfiled T & C returns; (c) he admitted that IRS agent

Youngquist asked questions about his and T & C's returns during

his August 2013 visit to the U.S. Attorney's office; and (d) he

knew from Michael's March 2014 meeting with agents (who gave

Michael a grand-jury subpoena) that he and T & C were under

investigation as well.         And as the government sees it, regardless

of whether the jury credited Takesian's explanations — e.g., that

he thought the feds were building a money-laundering case against

him — "overwhelming evidence" shows that when he "filed versions

of [T & C's] returns and [his] amended personal returns" in July

or August 2014, "an investigation into his and/or [T & C's] tax

returns was at least reasonably foreseeable."                Which in the

government's telling means that he has not shown that the error

affected    his   substantial     rights   or   seriously   undermined    the

fairness, integrity, or public estimation of his proceedings.

            Unconvinced    by    the   government's   reasoning,      Takesian

argues     in   reply   that    the    government's   evidence   is    hardly

"overwhelming," seeing how his own testimony disputed the idea

"that he knew that he was under investigation, or that a tax

investigation was foreseeable, and took steps to obstruct that

investigation."



                                      - 26 -
                                  Analysis

          As the parties agree, we apply plain-error review to this

issue, débuted here based on the intervening Marinello decision.

See Henderson, 586 U.S. at 271.           And as the parties also agree,

because   of   Marinello,   the   judge    (to   quote   Takesian's   brief)

committed an "error that was plain" by not "instruct[ing] the jury

that it had to find that there was a pending administrative

proceeding or that such was reasonably foreseeable to [him]."

           But the plain-error test only gives a complaining party

a chance at a reversal.     We say "a chance" because, as noted above,

even if he can show a pellucid error, he must still persuade us

that the error jeopardized his substantial rights — plain error's

step (3); and he must also convince us that the error seriously

imperiled the fairness, integrity, or public perception of his

trial — plain error's step (4). Then and only then will we exercise

our discretion to correct the error.         See, e.g., Puckett, 556 U.S.

at 135; Rivera-Carrasquillo, 933 F.3d at 48 n.14. Because Takesian

stumbles at step (3), we start and end there.10


     10 A side note: Takesian's obstruction conviction does not
add to his imprisonment, given that his 24-month sentence on that
count runs concurrently with his 24-month sentences on the tax-
fraud counts — and remember, we just upheld his tax-fraud
convictions against a challenge premised on the judge's admitting
the prior conviction.   Something called the concurrent-sentence
doctrine lets circuit courts bypass challenges to a conviction's
correctness if the defendant got a concurrent sentence on another
                              - 27 -
          Binding caselaw says that a defendant must show at step

(3) "a reasonable probability" that the flawed instruction led to

a flawed conviction.   See United States v. Marcus, 560 U.S. 258,

262 (2010); see also United States v. Henry, 848 F.3d 1, 14 (1st

Cir. 2017).   But see Ramírez-Burgos v. United States, 313 F.3d 23,

29 (1st Cir. 2002) (indicating that an aggrieved party can win

reversal by showing that "the record contains evidence that could

rationally lead to a contrary finding with respect to the omitted

element" (quotation marks omitted)).    "A reasonable probability,"

our judicial superiors tell us, "is a probability sufficient to

undermine confidence in the outcome" — i.e., it is more than a

mere possibility, but less than a preponderance of the evidence.

See Domínguez Benítez, 542 U.S. at 83 n.9.     And keep in mind as

well that a reversal on instruction-error grounds is "a remedy




valid count — a caveat being that he must suffer no "adverse
collateral consequence" from the unreviewed conviction.        See
United States v. McHatton, 16 F.3d 401, 1994 WL 41062, at *1 (1st
Cir. 1994) (table) (quoting United States v. Hudacek, 7 F.3d 203,
204 n.1 (11th Cir. 1993)); see also generally Wayne R. LaFave et
al., Criminal Procedure § 27.5(b) (4th ed. updated Nov. 2018)
(discussing the doctrine in great detail). Takesian spends time
arguing why the doctrine does not apply, and why we must therefore
consider   his   Marinello-based   challenge  to   his   tax-fraud
convictions. The government does not challenge Takesian on this
front.    And so we say no more about the concurrent-sentence
doctrine.
                               - 28 -
that is granted sparingly."      United States v. Gelin, 712 F.3d 612,

620 (1st Cir. 2013).

            The undisputed evidence shows that Takesian used about

$1 million from T & C's accounts to cover his personal expenses

(we round up to $1 million for easy reference from this point on).

Everyone agrees that he did not report the $1 million as taxable

income on his returns, though he had to — unless the $1 million

was a loan to him.      But — a big "but" — he knew the $1 million was

indeed reportable income.       And this we know because the jurors

convicted    him   of   willfully     filing   false   personal   returns,

something they could only do if they dismissed his loan theory as

hooey (importantly, he does not contest these convictions on

appeal).

            The undisputed evidence also shows that Takesian knew

the IRS was investigating T & C's financial activities as part of

the healthcare-fraud case against At Home VNA — an investigation

that would foreseeably cast a very bright spotlight on the $1

million payout, because (remember) a subpoena requested "[a]ll" of

T & C's "corporate records and books relative to [its] financial

transactions."     And with the IRS primed to check the flow of money

to and from T & C, he concocted the fake loan theory to put one




                                    - 29 -
over the revenuers.11    We chose each word in the last sentence

advisedly, because (again) in convicting him of willfully filing

false returns, the jury necessarily had to conclude that he had

ginned up the loan idea to make the IRS think his use of the $1

million was on the up and up.

          In   arguing   for   reversal   on   the   obstruction   count,

Takesian hypes how his "personal tax returns were never requested";

how an IRS agent early on said she "was not investigating" him;

and how he "was never told he was the target of a tax investigation"

(quotes taken from his reply brief).      But he never explains why an

IRS investigation was not reasonably foreseeable given the special

circumstances arrayed above — circumstances that show that when

the IRS was investigating the money trail that could lead to him,

he fabricated a loan story to throw the agency off the scent.       Also

hurting him here is his testimony that he believed investigators

put the screws on him because they thought he and Michael "were

over paid or . . . laundering money for . . . Galatis" — of course,

an IRS investigation can reasonably be foreseen in situations like

those, given how "IRS special agents . . . investigate complex

financial crimes associated with tax evasion, money laundering,"

plus "much more."   See United States v. Pansier, No. 05-CR-272,



     11 Recall that the unobjected-to jury instruction tied the
obstruction charge to "this business about a loan."
                                - 30 -
2007 WL 1728696, at *3 (E.D. Wis. June 13, 2007) (quotation marks

omitted).

            The bottom line is:     Given the just-described evidence

indicating that Takesian could reasonably foresee that an IRS

investigation of him was (in Marinello's phrasing) "at least . . .

in the offing," see 138 S. Ct. at 1110, he cannot show a "reasonable

probability" that a properly instructed jury would have acquitted

him of the obstruction charge.          See Marcus, 560 U.S. at 262

(discussing the "reasonable probability" standard).         And he also

cannot show that this evidence could have (in Ramírez-Burgos's

parlance) "rationally led" a properly instructed jury to acquit

him of that charge. See 313 F.3d at 29 (discussing the "rationally

lead to a contrary finding" standard).           Which means that under

either standard, he has not borne his step (3) burden of proving

that the error affected his substantial rights.

     Enough said about this issue.

                             Restitution Issue

            Last up is Takesian's claim that the judge blundered by

imposing    the   $286,433   restitution   amount   recommended   by   the

probation officer in her pre-sentence report ("PSR"), when the

jury found the government's tax loss was more than $100,000 but

less than $250,000 — an error that he alleges should force us to



                                  - 31 -
vacate the restitution component of his sentence and remand for a

recalculation.

                                Setup

            At trial, the judge instructed the jury that if it found

Takesian guilty, it should use a special verdict form to decide

the tax-loss amount — an amount the judge described as "the

difference between what the government actually received and what

the government would have received had the taxes been filled out

accurately."     "[T]he burden," the judge emphasized, "is on the

government to prove these things beyond a reasonable doubt."      And

on the verdict slip, the jury checked a line indicating that the

government's tax loss was "more than $100,000 but not more than

$250,000."12

            We should probably say a word about why the judge did

what he did here.     The government tells us without contradiction

that this judge's practice is to "submi[t] . . . sentencing factors




     12   The tax-loss-amount choices offered on the form were:
     ___ less than $2,500
     ___ more than $2,500 but not more than $6,500
     ___ more than $6,500 but not more than $15,000
     ___ more than $15,000 but not more than $40,000
     ___ more than $40,000 but not more than $100,000
     ___ more than $100,000 but not more than $250,000
     ___ more than $250,000 but not more than $550,000
                                - 32 -
to the jury under a beyond-a-reasonable-doubt standard."              And the

verdict form that he used listed seven tax-loss ranges — each

corresponding to an offense level, which helps set a convicted

person's   advisory     prison    range   under    the    federal   sentencing

guidelines.     See USSG § 2T4.1.         No party complains about this

procedure.    So we have no occasion to weigh in on it.

             Anyhow, relying on an agent's trial testimony, the PSR

computed the total tax loss to be $286,433, used the $286,433

number in calculating Takesian's guidelines prison range, and

recommended that he pay the IRS $286,433 in restitution.13                 The

judge at sentencing used the jury's more-than-$100,000-but-not-

more-than-$250,000 finding to help set Takesian's prison range.

But accepting the PSR's restitution calculation, the judge ordered

Takesian to pay $286,433 to the IRS.

             Takesian   insists    that    given    the    jury's    beyond-a-

reasonable-doubt finding that the tax loss did not exceed $250,000,

the judge "abused [his] discretion" by imposing restitution that

exceeds that number.     The government, contrastingly, contends that

our precedent says that a judge "determining restitution under a

preponderance standard" — which is a more-likely-than-not standard



     13For anyone wondering: the government, including the IRS,
may be a "victim" for restitution purposes under the Mandatory
Victims Restitution Act, 18 U.S.C. § 3663A. See United States v.
Mei Juan Zhang, 789 F.3d 214, 216-17 (1st Cir. 2015).
                                   - 33 -
— "may reach conclusions different from those found by the jury

applying the standard of beyond a reasonable doubt."

                                 Analysis

            The parties fight over the proper standard of review.

Takesian, for example, believes that he did enough below to

preserve the argument for appeal.           So, citing United States v.

Kearney, 672 F.3d 81, 91 (1st Cir. 2012), he thinks that we should

review the judge's restitution order for abuse of discretion,

inspecting his factual findings for clear error and his legal

conclusions de novo.      The government, for its part, believes that

his objections below were not specific enough to preserve review.

Which, according to the government, means he must satisfy the

difficult-to-meet plain-error test to get any relief. We, however,

need not decide which standard applies because Takesian loses even

under the one he champions.      See United States v. Pena, 910 F.3d
591, 603-04 (1st Cir. 2018) (taking a similar approach in a similar

situation).

            Given   the   differing   standards   of   proof,   we   see   no

inconsistency between the jury's finding, reflecting its view that

a loss of no more than $250,000 was shown beyond a reasonable

doubt, and the judge's finding, reflecting his view that a somewhat

higher total of $286,433 was supported by a preponderance of the

evidence.   Pena controls our decision here.       There, we rejected a

                                  - 34 -
defendant's claim that the sentencer slipped by including for

restitution purposes losses associated with counts for which the

jury had returned not-guilty verdicts.             Id. at 603-04.       Ordering

restitution   on   those     counts    was     proper,   we   said,   because   a

preponderance of the evidence (the standard used in arriving at a

restitution figure) supported the restitution number.                 See id. at

604   (emphasizing    that     the     preponderance      standard    is   "less

stringent" than the beyond-a-reasonable-doubt standard); see also

United States v. Naphaeng, 906 F.3d 173, 179 (1st Cir. 2018)

(touching on restitution and the preponderance standard).

            Takesian never argued here that the evidence did not

suffice to allow the judge to find by a preponderance of the

evidence that he owed $286,433 in restitution, thus waiving any

such argument.     See, e.g., United States v. Laureano-Salgado, 933
F.3d 20, 27 n.11 (1st Cir. 2019) (discussing waiver principles);

Rodríguez v. Municipality of San Juan, 659 F.3d 168, 175 (1st Cir.

2011) (ditto).     And the argument he does make — that the jury's

findings under the higher beyond-a-reasonable-doubt standard tied

the judge's hands in determining restitution under the lesser

preponderance standard — is doomed by Pena.

                                FINAL WORDS

            Our work over, we affirm the judgment entered against

Takesian.

                                      - 35 -